Citation Nr: 0521989	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  02-03 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased evaluation for the left 
glenohumeral joint with degenerative joint disease, 
tendonitis, and ankylosis, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from February 1957 to August 
1957.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The RO increased the evaluation for 
left henohumeral joint with degenerative joint disease and 
tendonitis from 20 percent to 30 percent disabling, effective 
February 29, 2000; granted temporary total disability from 
September 20, 2000 to October 31, 2000, and continued the 30 
percent disability evaluation effective November 1, 2000.

In November 2003, the Board denied the veteran's request for 
an increased evaluation.  On April 7, 2005, the United Stated 
Court of Appeals for Veterans Claims (Court), vacated the 
Board's decision and remanded the case back to the Board as a 
result of a Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that in April 2000 and September 2001 VA 
examination reports, the examiner noted that the veteran 
"previously worked as an automotive mechanic, but is [now] 
unable to do so."  The Board further notes that VA 
outpatient medical records dated between February and March 
2002 document the medications prescribed to the veteran for 
pain management including, Tylenol #3, Oxycodone, and 
vicodin.  Furthermore, the records document the physician's 
desire to prescribe Methadone as a form of pain control.  

In a VA examination of November 2002, the examiner noted that 
the veteran had been working doing ground maintenance work 
until February 2002 and that the veteran was currently on 
social security.  The examiner also noted that the veteran's 
left shoulder was frozen and ankylosed.

The RO has denied the veteran's claim for an increased 
evaluation for the service-connected residuals of recurrent 
dislocation of the left glenohumeral joint with degenerative 
joint disease, tendonitis, and ankylosis.  The Board notes 
that, although the RO considered referral of this case to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the rating decision 
of July 2000, the RO has not considered the issue of an 
extra-schedular evaluation since that time despite the 
evidence introduced of his inability to work.

Under 38 C.F.R. § 4.16(b), it states the following, in part:

It is the established policy of the 
Department of Veterans Affairs that all 
veterans who are unable to secure and 
follow substantially gainful occupation 
by reason of service-connected 
disabilities shall be rated totally 
disabled.  Therefore, rating boards 
should submit to the Director, 
Compensation and Pension Service, for 
extra-schedular consideration all cases 
of veterans who are unemployable by 
reason of service-connected disabilities, 
but who fail to meet the percentage 
standards set forth in paragraph (a) of 
this section. . . . 

In this case, there is evidence that the veteran cannot work 
due to his shoulder disability.  Accordingly, the Board finds 
that referral of the veteran's claim to the Director of 
Compensation and Pension Service is warranted.  See id.  The 
Board notes it cannot assign an extra-schedular evaluation in 
the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Accordingly, the case is hereby REMANDED for the following 
action:

1.  Refer the veteran's case in 
compliance with the provisions of 38 
C.F.R. § 4.16(b).

2.  The AMC is free to obtain any 
evidence it deems necessary to assist it 
in its determination regarding whether 
the veteran is entitled to an extra-
schedular evaluation and/or individual 
unemployability.

3.  If the claim remains denied, the 
veteran and his representative, if any, 
should be furnished with a supplemental 
statement of the case addressing 
entitlement to an extra-schedular 
evaluation.

The case should be returned to the Board after compliance 
with requisite appellate procedures.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



